                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jeremy Eastep, Individually and on            )
Behalf of All Others Similarly Situated,      )
                                              )       ORDER
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )
KRH, Inc.,                                    )       Case No. 1:19-cv-004
                                              )
               Defendant.                     )


       The Plaintiff initiated the above-entitled action by Complaint on January 2, 2019. What

follows is a brief chronology of what has since transpired:

       • January 28, 2019 - The Defendant filed an Answer and Counterclaim. (Doc. No. 7).

       • February 6, 2019 - The Court held a scheduling conference, issued a scheduling order,

          and set this matter for trial. (Doc. Nos. 9-12).

       • February 18, 2019 - The Plaintiff filed a Motion to Dismiss the Defendant's Counterclaim.

          (Doc. No. 14).

       • March 12, 2019 - The Defendant filed a response to the Plaintiff’s Motion along with a

          Motion to Amend its Counterclaim. (Doc. Nos. 15-16, 18).

       • March 26, 2019 - The Plaintiff preemptively filed a Motion to Dismiss the Plaintiff’s

          Amended Counterclaim. (Doc. No. 19).

       Given that the Plaintiff has filed a Motion to Dismiss the Defendant's Amended

Counterclaim in lieu of a response to the Defendant's Motion to Amend its Counterclaim, the Court

shall GRANT the Defendant's Motion to Amend its Counterclaim (Doc. No. 16). The Defendant

shall file its First Amended Counterclaim by April 19, 2019. The Motion to Dismiss the Defendant's

                                                  1
Counterclaim (Doc. No. 14) filed by the Plaintiff on February 18, 2019, is deemed MOOT. The

Defendant shall have until May 8, 2019, to file a Response to the Plaintiff’s Motion to Dismiss the

Amended Counterclaim. The Plaintiff shall have until May 15, 2019, to file a reply.

       IT IS SO ORDERED.

       Dated this 15th day of April, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                2
